 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY JAMES RUSSELL,                             No. 2:18-cv-2504 MCE KJN P
12                         Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    SUZANNE PEERY, Warden,
15                         Respondent.
16

17           Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On December 14, 2018, respondent filed a motion to

19   dismiss this action on the grounds that it was filed beyond the one-year statute of limitations and

20   contains an unexhausted claim. Petitioner has not filed an opposition to the motion. Local Rule

21   230(l) provides in part: “Failure of the responding party to file written opposition or to file a

22   statement of no opposition may be deemed a waiver of any opposition to the granting of the

23   motion . . . .” Id.

24           Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

25   thirty days, why his failure to oppose respondent’s December 14, 2018 motion to dismiss should

26   not be deemed a waiver of any opposition to the granting of the motion, and he shall file an

27   opposition. Petitioner is cautioned that failure to respond to the instant order, or to file an

28   ////
                                                         1
 1   opposition to the pending motion to dismiss, will result in a recommendation that this action be

 2   dismissed.

 3   Dated: January 24, 2019

 4

 5
     /russ2504.46h
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
